Deaderick, C. J.,
delivered the opinion -of the court:
In the chancery court at Memphis a decree ivas entered ordering an account of the administration of the estate of Owen Smith, of which complainant. Mary A. ivas executrix, and from this decree Keck and Malatesta, sureties on her administration bond, by leave of the court granted *717under section 3157 of the Code, appealed, and executed a bond for costs only.
A motion is now made by the solicitors to dismiss the appeal for want of a sufficient bond, or to require appellants to give a bond in a sum sufficient to cover any probable recovery against them.
By section 3164, where a decree is rendered for a specific sum of money against the party in his own right, the appeal bond shall be for the amount of the decree and damages and costs.
In this case no decree for any sum of money has been rendered against defendants, and they are not required to give a bond to cover more than costs.
This bond has been given in conformity to the order of the chancellor, and the motion must be discharged.